24 So. 3d 1204 (2009)
Eric WADE, Petitioner,
v.
Jennifer PETERSON, Respondent.
No. 1D09-5414.
District Court of Appeal of Florida, First District.
December 8, 2009.
Rehearing Denied January 11, 2010.
Eric Wade, pro se, Petitioner.
No appearance for Respondent.
PER CURIAM.
Petitioner fails to demonstrate that he first sought disqualification of the trial judge by filing a proper motion in the circuit court. Fla. R. Jud. Admin. 2.330; Campbell v. Lungstrum, 732 So. 2d 437 (Fla. 1st DCA 1999). The petition for writ of prohibition is therefore denied.
KAHN, LEWIS, and WETHERELL, JJ., concur.